Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered May 31, 1984, convicting him of grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
*575The defendant’s claim that the verdict was repugnant has not been preserved for appellate review due to defense counsel’s rejection of the prosecutor’s challenge to the verdict at the close of the trial (see, People v Stevens, 109 AD2d 856). Rather than objecting to the verdict, defense counsel strenuously argued in support of it. In any event, the jury’s conclusion that the defendant was not as culpable as his codefendant finds support in the record. The verdict was not inherently inconsistent when viewed in light of the elements of each crime as charged to the jury (People v Goodfriend, 64 NY2d 695; People v Tucker, 55 NY2d 1, rearg denied 55 NY2d 1039).
We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review and, in any event, without merit. Bracken, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.